Citation Nr: 1018978	
Decision Date: 05/24/10    Archive Date: 06/04/10

DOCKET NO.  08-13 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 10 
percent for a service-connected lower back disability.

2.  Entitlement to a compensable disability evaluation for a 
service-connected left knee disability.

3.  Entitlement to a compensable disability evaluation for a 
service-connected right knee disability.

4.  Entitlement to a compensable disability evaluation for a 
service-connected left ankle disability.

5.  Entitlement to a compensable disability evaluation for a 
service-connected right ankle disability.




REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from April 1992 to April 
1994 and from July 1996 to November 2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from February 2004, April 2005, and August 
2005 rating decisions issued the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Diego, California, 
Portland, Oregon, and New Orleans, Louisiana, respectively.     


FINDINGS OF FACT

1.  The Veteran has demonstrated at least 90 degrees of 
forward flexion with no additional limitation due to pain and 
a combined range of thoracolumbar motion of at least 215 
degrees.

2.  Relevant medical testing fails to reveal any neurological 
manifestations from the Veteran's lumbar spine disability.

3.  No evidence has been presented showing that the Veteran 
was prescribed bed rest to treat incapacitating episodes of 
back pain.



4.  The Veteran has demonstrated full range of bilateral knee 
extension and bilateral knee flexion to at least 125 degrees, 
and his knees have not been clinically assessed as unstable, 
ankylosed, or suggestive of dislocated semilunar cartilage, 
an impaired tibia or fibula, or genu recurvatum.

5.  The Veteran has not demonstrated any ankle ankylosis, 
limitation of ankle motion,  malunion, or residuals of an 
astragalectomy.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for a lumbar spine disability have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A and 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.40, 
4.45, 4.59 and 4.71a, Diagnostic Code 5243 (2009).

2.  The criteria for a compensable disability rating for a 
left knee disability have not been met.  38 U.S.C.A. § 1155 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, 
Diagnostic Codes 5010, 5256, 5257, 5258, 5259, 5260, 5261, 
5262, 5263 (2009).

3.  The criteria for a compensable disability rating for a 
right knee disability have not been met.  38 U.S.C.A. § 1155 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, 
Diagnostic Codes 5010, 5256, 5257, 5258, 5259, 5260, 5261, 
5262, 5263 (2009).

4.  The criteria for a compensable disability rating for a 
left ankle disability have not been met.  38 U.S.C.A. § 1155 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, 
Diagnostic Codes 5270, 5271, 5272, 5273, 5274 (2009).

5.  The criteria for a compensable disability rating for a 
right ankle disability have not been met.  38 U.S.C.A. § 1155 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, 
Diagnostic Codes 5270, 5271, 5272, 5273, 5274 (2009).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  

The Veteran filed his service connection claims in October 
2003, and his claims were initially denied by a rating 
decision issued in February 2004.  However, an April 2005 
rating decision found that clear and unmistakable error had 
been committed with regard to the denial of the Veteran's 
claims, and therefore granted service connection and assigned 
the instant ratings at issue on appeal.  In May 2005, the 
Veteran voiced his disagreement with the ratings assigned, 
and his assigned ratings were continued in an August 2005 
rating decision.  Thus, the Veteran's claims for a higher 
rating arise from his disagreement with the initial 
evaluations assigned following the grant of service 
connection.  Courts have held that in these circumstances, 
once notice has been satisfied in conjunction with the grant 
of service connection, additional notice is not required 
under 38 U.S.C.A. § 5103.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  Therefore, the Veteran's claims may be adjudicated 
without remand for further notification as described by this 
law. 

The Board also finds that all relevant facts have been 
properly developed and that all available evidence necessary 
for equitable resolution of the issues decided on appeal has 
been obtained.  The Veteran's VA treatment records have been 
obtained, and the Veteran was also afforded two VA 
examinations addressing his knee, ankle, and back 
symptomatology during the instant rating period.  
Additionally, the Veteran was offered the opportunity to 
testify at a hearing before the Board, but he declined.  For 
the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the Veteran's claim.  Therefore, no 
further assistance to the Veteran with the development of 
evidence is required.



Increased Rating Claims

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history, and the 
limitation of activity imposed by the disabling condition 
should be emphasized.  38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of a veteran working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7.

The Board notes that while the regulations require review of 
the recorded history of a disability by the adjudicator to 
ensure an accurate evaluation, the regulations do not give 
past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of a veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  It is also noted that staged ratings are appropriate 
for an increased rating claim whenever the factual findings 
show distinct time periods where the service-connected 
disability exhibits symptoms that would warrant different 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Lower Back Disability

The Veteran contends that the current severity of his lower 
back disability entitles him to a rating in excess of 10 
percent.

Back disabilities are rated under either the General Rating 
Formula for Diseases and Injuries of the Spine or the Formula 
for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever would result in a higher 
rating.  38 C.F.R. § 4.71a (2009).  When rating under the 
General Rating Formula for Diseases and Injuries of the 
Spine, any associated objective neurologic abnormalities, 
including, but not limited to, bowel or bladder impairment, 
are evaluated separately under an appropriate diagnostic 
code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases 
and Injuries of the Spine, Note (1) (2009).  Additionally, a 
20 percent rating is assigned when forward flexion of the 
thoracolumbar spine is greater than 30 degrees, but not 
greater than 60 degrees; when the combined range of motion of 
the thoracolumbar spine is not greater than 120 degrees; or 
when muscle spasm or guarding is severe enough to result in 
an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 
percent rating is assigned when forward flexion of the 
thoracolumbar spine is 30 degrees or less; or when there is 
favorable ankylosis of the entire thoracolumbar spine.

The rating criteria define normal range of motion for the 
various spinal segments for VA compensation purposes.  Normal 
forward flexion of the thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, left and right 
lateral flexions are zero to 30 degrees, and left and right 
lateral rotations are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion are the maximum 
that can be used for calculation of the combined range of 
motion.  See 38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine, Note (2) (2008).  

The fact that the criteria include symptoms such as pain, 
stiffness, aching, etc., if present, means that evaluations 
based on pain alone are not appropriate, unless there is 
specific nerve root pain, for example, that could be 
evaluated under the neurological sections of the rating 
schedule.  See 68 Fed. Reg. 51,455 (Aug. 27, 2003).  

The Veteran underwent a VA general medical examination in 
October 2003, during which he reported experiencing periodic 
back pain.  On physical examination, the Veteran demonstrated 
flexion from 0 to 94 degrees, extension from 0 to 35 degrees, 
right and left lateral flexion from 0 to 40 degrees, and 
right and left rotation from 0 to 80 degrees.  The examiner 
noted that the Veteran did not demonstrate any difficulty in 
performing the range of motion testing; however, the Veteran 
reported experiencing pain in his lower back on deep knee 
bending and hopping.  Additionally, the examiner noted the 
presence of some paravertebral muscle spasm but no abnormal 
spinal contour.  X-rays of the Veteran's lower back were 
interpreted to reveal no abnormalities, and the examiner 
diagnosed the Veteran with lower back musculotendinous 
strain, advising that the Veteran should not engage in heavy 
lifting or standing for long periods of time.

A July VA treatment record reflects that the Veteran sought 
treatment for back pain, which he reported as beginning in 
his lower back and radiating to his right front with a 
burning sensation.  The Veteran also reported bilateral leg 
burning, but denied any urinary or bowel incontinence.  An 
examination of the Veteran's back revealed mild tenderness to 
palpation of the lower back, but negative straight leg raise 
testing and full range of back motion, with some pain.  A 
corresponding magnetic resonance imaging (MRI) report ordered 
by the Veteran's treating medical professional revealed 
minimal disc bulges at the L4/5 and L5/S1 levels without 
significant central canal or neural foraminal stenosis.  The 
Veteran also reported experiencing lower back pain in 
September and November 2004, as reflected by corresponding 
treatment records.  The November 2004 VA treatment record 
includes a back examination, during which the treating 
medical professional noted some tenderness to palpation in 
the area of L3-L5, but that the Veteran had an intact range 
of motion and no palpable spasms.  Straight leg raising tests 
were negative, and a sensory examination was deemed normal.

The Veteran underwent a VA joints examination in June 2005, 
which included an assessment of the Veteran's lower back 
disability.  The Veteran described his back pain as constant 
and without radiation and that his back pain is triggered by 
the long periods of standing required in his vocation.  On 
physical examination, the Veteran did not have any abnormal 
curvature of his spine, and he demonstrated lumbar forward 
flexion to 90 degrees, extension to 25 degrees, right and 
left lateral flexion to 25 degrees, and right and left 
rotation to 25 degrees.  The Veteran did not demonstrate any 
pain on range of motion testing, and the examiner noted that 
the Veteran was not additionally limited by pain, fatigue, 
weakness, or lack of endurance on repetitive movements.  The 
examiner also noted that there was no evidence of any muscle 
spasms, guarding, weakness, or localized tenderness.  
Moreover, the Veteran did not demonstrate any neurological 
impairment, as sensory testing, deep tendon reflexes, heel-
toe walking, and straight leg raises were negative, and the 
Veteran had no evidence of muscular atrophy nor any 
difficulty when squatting and rising four times.  
Additionally, the examiner noted no evidence of a history of 
intervertebral disc syndrome requiring bed rest or medical 
treatment in the twelve months prior to the time of the 
examination, and the examiner stated that x-rays of the 
Veteran's lumbar spine revealed no abnormalities.

Subsequent VA treatment records reflect that the Veteran 
reported back pain in July 2005, April 2006, and May 2006, 
and the records reflect that his back disability is being 
treated with pain medications and muscle relaxers.

The Board notes that neither the Veteran nor his 
representative have asserted that the Veteran's service-
connected lower back disability has increased in severity 
since the time of his most recent VA examination.

Based upon the evidence of record, the Board finds that the 
Veteran's disability picture is accurately reflected by his 
current 10 percent disability rating for orthopedic 
manifestations of his lumbar spine disability.  The medical 
evidence of record fails to establish that the Veteran's 
lumbar spine flexion is limited to 60 degrees or less, 
reflect any abnormal spinal curvature, or demonstrate a 
combined range of thoracolumbar motion of 120 degrees or 
less.  Indeed, the evidence fails to show that the Veteran 
has any limitation of forward flexion, as defined by VA 
regulations, and he has demonstrated at least 215 degrees of 
combined range of thoracolumbar motion.  

Furthermore, the Board finds that the evidence does not 
support a separate disability rating for neurologic 
manifestations.  Aside from the report of radiating pain in 
his July 2004 VA treatment record, the Veteran has not 
reported any radiating back pain or neurologic manifestations 
of his lower back disability.  Moreover, all neurological 
testing of record, including sensory testing, straight leg 
raises, and deep tendon reflexes, have been deemed within 
normal limits, and the Veteran has denied experiencing any 
urinary or bowel incontinence.  

The Board has also considered whether a higher disability 
evaluation is warranted on the basis of functional loss due 
to pain or due to weakness, fatigability, incoordination, or 
pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  
See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional 
loss contemplates the inability of the body to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance, and must be 
manifested by adequate evidence of disabling pathology, 
especially when it is due to pain.  38 C.F.R. § 4.40.  
However, with the exception of testing performed in 
conjunction with his July 2004 VA treatment, the Veteran has 
not reported experiencing any pain on range of motion 
testing, and the June 2005 examiner noted that the Veteran 
did not demonstrate any limitation of motion due to pain, 
weakness, or lack of endurance on repetitive motion.  
Furthermore, the examiner noted the Veteran was able to 
ambulate, transport, dress, and care for himself without 
assistance.  Therefore, the Board concludes that a higher 
rating is not warranted based on functional limitation.

Intervertebral disc syndrome may also be rated based on 
incapacitating episodes (periods of acute signs and symptoms 
due to intervertebral disc syndrome that require bed rest 
prescribed by a physician and treatment by a physician).  A 
20 percent rating is assigned when incapacitating episodes 
have a total duration of at least 2 weeks but less than 4 
weeks during the past 12 months.  However, the June 2005 
examiner noted that the Veteran has not been prescribed bed 
rest to treat his lumber spine disability in the twelve 
months preceding the examination, nor has the Veteran even 
alleged that his lumbar spine disability is so incapacitating 
as to require bed rest. 

The Board specifically acknowledges its consideration of the 
lay evidence of record when adjudicating the Veteran's lower 
back disability increased rating claim, including the 
Veteran's reported back symptomatology, which is detailed and 
discussed above.  The Board further acknowledges that the 
Veteran is competent to report his back symptomatology and 
finds the Veteran's accounts to be credible.  However, as 
detailed above, certain objective criteria must be met in 
order to warrant an increased rating under the applicable 
rating criteria, and the record lacks the requisite objective 
findings to support an increased rating.

Accordingly, the criteria for a schedular rating in excess of 
10 percent for a service-connected lower back disability have 
not been met, and the Veteran's appeal is therefore denied.

With regard to an extraschedular rating, the Board concludes 
that there is no showing that the severity of the Veteran's 
lower back disability reflects so exceptional or so unusual a 
disability picture as to warrant referral for consideration 
of a higher rating on an extraschedular basis.  While the 
Veteran has reported that his back pain is triggered by the 
prolonged standing required in his employment as a security 
guard, he has not reported that he has missed any work due to 
his lower back disability.  Moreover, the Veteran has not 
reported, nor does the record reflect, that he has had any 
hospitalizations related to his lower back disability.  
Accordingly, the Board concludes that the Veteran's lower 
back disability has not required frequent periods of 
hospitalization, caused marked interference with employment, 
or otherwise rendered impractical the application of the 
regular schedular standards.  In the absence of evidence of 
these factors, the criteria for referral for consideration of 
an extraschedular rating are not met.  Thus, the Board is not 
required to remand this claim to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995). 

Knee Disabilities

The Veteran contends that the current severity of his 
bilateral knee disabilities entitles him to a compensable 
rating.

The Veteran's service-connected bilateral knee disabilities 
have been diagnosed as bilateral patellofemoral pain 
syndrome, and his knee disabilities have been rated pursuant 
to 38 C.F.R. § 4.71a, Diagnostic Code 5020 for synovitis, by 
analogy.  Diseases rated pursuant to Diagnostic Code 5020 are 
rated based on limitation of motion of the affected parts.  
For VA purposes, full range of knee motion is defined as 0 
degrees of extension to 140 degrees of flexion.  38 C.F.R. 
§ 4.71, Plate II.

Diagnostic Code 5261 sets forth the rating criteria for 
limitation of extension of the knee, stating that a 
noncompensable rating is warranted where extension of the 
knee is limited to 5 degrees; a 10 percent rating is 
warranted where extension is limited to 10 degrees; a 20 
percent rating is warranted where extension is limited to 15 
degrees; a 30 percent rating is warranted where extension is 
limited to 20 degrees; and a 40 percent rating is warranted 
where extension is limited to 30 degrees.

Additionally, the criteria for a rating based on limitation 
of flexion of the knee are set forth in Diagnostic Code 5260, 
which provides that a noncompensable rating is warranted 
where flexion of the knee is limited to 60 degrees; a 10 
percent rating is warranted where flexion is limited to 45 
degrees; a 20 percent rating is warranted where flexion is 
limited to 30 degrees; and a 30 percent rating is warranted 
where flexion is limited to 15 degrees.  

In addition to ratings based on limitation of motion, a 
disability rating may be assigned based on evidence of 
instability.  Under Diagnostic Code 5257, 10, 20, and 30 
percent ratings for instability are assigned depending on 
whether the impairment of the knee, involving either 
recurrent subluxation or lateral instability, is slight, 
moderate, or severe, respectively.  See 38 C.F.R. § 4.71a.  

Additionally, ratings are available pursuant to Diagnostic 
Codes 5256, 5258, 5259, 5262, and 5263 when there is evidence 
of knee ankylosis, dislocated semilunar cartilage, removal of 
semilunar cartilage, tibia and fibula impairment, and genu 
recurvatum, respectively.  See 38 C.F.R. § 4.71a Diagnostic 
Codes 5256, 5258, 5259, 5262, 5263 (2009).

Furthermore, the United States Court of Appeals for Veterans 
Claims (Court) has emphasized that when assigning a 
disability rating, it is necessary to consider functional 
loss due to flare-up, fatigability, incoordination, and pain 
on movement.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  The provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 
must be considered when assigning an evaluation for 
degenerative or traumatic arthritis.  

The rating for an orthopedic disorder should reflect any 
functional limitation which is due to pain, supported by 
adequate pathology, and evidenced by the visible behavior of 
the claimant undertaking the motion.  Weakness is also as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.  The factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight bearing are related considerations.  38 C.F.R. § 4.45.  
It is the intention of the rating schedule to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimal 
compensable rating for the joint.  38 C.F.R. § 4.59.

The Veteran underwent a VA general medical examination in 
October 2003, during which the Veteran reported experiencing 
knee pain or knee stiffness when sitting for long periods of 
time and when sitting and climbing stairs.  On physical 
examination, the Veteran's varus and valgus testing was 
normal, and draw and pivot tests were negative.  The Veteran 
demonstrated 0 to 140 degrees of bilateral knee flexion and 
extension, and he reported experiencing tightness in his 
knees on deep knee bending and pain in his knees when 
hopping.  The examiner noted that x-rays of the Veteran's 
knees revealed no abnormalities and diagnosed the Veteran 
with bilateral patellofemoral pain syndrome, advising that he 
not engage in long periods of running or standing.

A July 2004 VA treatment record reflects that the Veteran 
reported knee pain, and an examination of his bilateral knees 
revealed tenderness with varus/valgus movement, but no laxity 
and negative results for McMurray's and anterior and 
posterior drawer tests.  Additionally, the Veteran 
demonstrated full range of active and passive knee motion.  A 
November 2004 VA treatment record includes an assessment of 
the Veteran's bilateral knees in conjunction with his 
reported knee pain.  The Veteran reported that his knees do 
not swell, give way, or pop, and on physical examination, 
they were noted to be normal.

The Veteran's June 2005 VA joints examination report reflects 
that the Veteran reported knee pain, stiffness, fatigability, 
and lack of endurance, but no swelling, heat, redness, 
locking, or flare-ups.  On physical examination, there was no 
objective evidence of painful motion, edema, effusion, 
instability, weakness, tenderness, redness, heat, guarding, 
or abnormal movement.  The Veteran's anterior, posterior, 
medial, and collateral ligaments were assessed as intact, and 
medial and lateral meniscus tests were negative, as well.  
The Veteran demonstrated bilateral knee range of motion from 
0 to 125 degrees, and the examiner stated that the Veteran 
was not additionally limited by pain, fatigue, weakness, or 
lack of endurance on repetitive motion.  The examiner further 
noted that the Veteran could squat and rise four times 
without difficulty, and x-rays of the Veteran's knees 
revealed no abnormalities.  In conclusion, the examiner 
diagnosed the Veteran with bilateral patellofemoral pain 
syndrome with no loss of function.

A July 2005 VA treatment record reflects that the Veteran 
reported experiencing bilateral knee pain, which he 
characterized as an 8 of 10 on a 10-point pain scale.  

The Board notes that neither the Veteran nor his 
representative have asserted that the Veteran's bilateral 
knee disabilities have increased in severity since the time 
of his most recent VA examination.

The Board concludes that the evidence of record fails to 
reveal a basis for awarding a compensable disability rating 
for the Veteran's service-connected bilateral knee 
disabilities.  The Veteran has demonstrated a full range of 
extension in all range of motion testing of record, and the 
Veteran's flexion, limited to 125 degrees at his most recent 
VA examination, far exceeds the 60 degree limitation of 
flexion required for a 10 percent disability rating.  
Moreover, the Veteran has not reported nor are there any 
objective findings of knee instability, as stability testing 
performed in conjunction with his VA treatment and 
examinations revealed normal results.  

Additionally, as the record fails to reveal any evidence of 
knee ankylosis, dislocated semilunar cartilage, removal of 
semilunar cartilage, tibia and fibula impairment, or genu 
recurvatum, a compensable rating pursuant to the rating 
criteria for these knee disorders is not warranted, as well.

The Board has also considered whether an additional rating 
should be given for functional loss due to pain under 38 
C.F.R. § 4.40 (including pain on use or during flare-ups) and 
functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 38 
C.F.R. § 4.45.  As noted above, these regulatory provisions 
must be considered in cases involving joints rated on the 
basis of limitation of motion.  See De Luca v. Brown, 8 Vet. 
App. 202 (1995). 

Although the Veteran has routinely reported bilateral knee 
pain as high as 8 on a 10-point scale, and regularly 
complained of stiffness, he has (as detailed above) 
consistently been able to flex his knees to at least 125 
degrees and extend them to 0 degrees.  These ranges of motion 
are far above the level for even noncompensable ratings under 
Diagnostic Codes 5260 and 5261.  Moreover, repetitive motion 
testing failed to reveal that the Veteran had any additional 
limitation of motion due to pain, weakness, incoordination, 
or lack of endurance.  Furthermore, despite the Veteran's 
complaints of knee pain, stiffness, fatigability, and lack of 
endurance during his most recent VA examination, the 
Veteran's knees have consistently been described as stable 
with no weakness.  Thus, the Board finds the an additional 
rating is not warranted based on any potential functional 
loss due to pain on use or during flare-ups, or due to 
weakness, fatigability, or incoordination.  

The Board specifically acknowledges its consideration of the 
lay evidence of record when adjudicating the Veteran's 
bilateral knee increased rating claims, including his 
reported bilateral knee pain.  Indeed, the Veteran is 
competent to report his knee pain, see Layno v. Brown, 6 Vet. 
App. 465, 469-71 (1994) (a lay person is competent to report 
symptoms based on personal observation when no special 
knowledge or training is required), and the Board finds his 
reports to be credible.  However, as outlined above, the 
rating criteria governing knee disabilities requires the 
presence of certain objective criteria, including certain 
range of motion findings or clinical assessments of 
instability, before a compensable rating may be assigned.

Thus, the evidence of record fails to reveal an objective 
basis for assigning a compensable schedular rating for the 
Veteran's bilateral knee disabilities.

With regard to an extraschedular rating, the Board concludes 
that there is no showing that the severity of the Veteran's 
bilateral knee symptomatology reflects so exceptional or so 
unusual a disability picture as to warrant referral for 
consideration of a higher rating on an extraschedular basis.  
The Veteran has reported that his knee pain is aggravated by 
his full-time vocation as a security guard; however, he has 
not reported missing any work due to his knee symptomatology.  
Moreover, the Veteran has not reported, nor does the record 
reflect, any hospitalizations related to his bilateral knee 
disabilities.  Accordingly, the Board concludes that the 
Veteran's bilateral knee disabilities have not required 
frequent periods of hospitalization, caused marked 
interference with employment, or otherwise rendered 
impractical the application of the regular schedular 
standards.  In the absence of evidence of these factors, the 
criteria for referral for consideration of an extraschedular 
rating are not met.  Thus, the Board is not required to 
remand this claim to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 
Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 
96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 
 
Ankle Disabilities

The Veteran contends that the current severity of his 
bilateral ankle disabilities entitles him to a compensable 
rating.

The Veteran's bilateral ankle disabilities are rate pursuant 
to 38 C.F.R. § 4.71a Diagnostic Code 5271, which outlines the 
rating criteria assigned for limitation of ankle motion.  
Pursuant to this Diagnostic Code, a 10 percent rating is 
assigned based on evidence of moderate limitation of motion 
and a 20 percent is assigned based on evidence of marked 
limitation of motion.  The normal range of motion for the 
ankle is 0 to 20 degrees of dorsiflexion and 0 to 45 degrees 
of plantar flexion.  38 C.F.R. § 4.71 Plate II.  Other rating 
criteria addressing ankle impairment require findings of 
ankylosis of the ankle, ankylosis of the subastragalar or 
tarsal joint, malunion of the os calcis or astragalus, or 
astragalectomy.  See 38 C.F.R. § 4.71a, Diagnostic Codes 
5270, 5272, 5273, 5274 (2009).

The Veteran's ankle disabilities were assessed during his 
October 2003 VA general examination, during which the Veteran 
reported that when he engages in sports, his ankles roll.  
However, he stated that he does not use any wraps or braces 
to treat his ankle conditions.  On physical examination, the 
Veteran demonstrated dorsiflexion from 0 to 20 degrees and 
plantar flexion from 0 to 45 degrees.  On varus and valgus 
stress testing, the Veteran had lateral pain on varus testing 
and no pain on valgus testing.  The Veteran also reported 
lateral malleolus pain on deep knee bending but no ankle pain 
on hopping.  X-rays of the Veteran's ankles revealed no 
abnormalities, and the examiner diagnosed the Veteran with 
bilateral chronic ankle sprains and advised he not engage in 
squatting or perform sports without ankle wraps.

A July 2004 VA treatment record reflects the Veteran's report 
of bilateral ankle pain; however the treating medical 
professional noted that the Veteran had full active and 
passive range of motion.  A September 2004 VA treatment 
record reflects another report of bilateral ankle pain.

During the Veteran's June 2005 VA joints examination, the 
Veteran reported instability of his ankles.  However, the 
Veteran demonstrated ankle range of dorsiflexion from 0 to 20 
degrees and plantar flexion from 0 to 45 degrees, and the 
examiner noted that the Veteran was not additionally limited 
due to pain, fatigue, weakness, or lack of endurance 
following repetitive motion.  Moreover, the examiner noted 
that the Veteran could squat and rise four times without 
difficulty, and x-rays of the Veteran's ankles did not reveal 
any abnormalities.  In conclusion, the examiner diagnosed the 
Veteran with chronic bilateral ankle strain with no loss of 
function.  

The Board notes that neither the Veteran nor his 
representative have reported that his bilateral ankle 
disabilities have increased in severity since the time of his 
most recent related VA examination.
As the evidence of record reflects full range of ankle 
plantar flexion or dorsiflexion, and the examiner noted no 
evidence of ankylosis, malunion, or astragalectomy, an 
objective basis for awarding a compensable disability rating 
under the applicable rating criteria has not been presented.

The Board has also considered whether an additional rating 
should be given for functional loss due to pain under 38 
C.F.R. § 4.40 (including pain on use or during flare-ups) and 
functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 38 
C.F.R. § 4.45, as these provisions must be considered in 
cases involving joints rated on the basis of limitation of 
motion.  See De Luca v. Brown, 8 Vet. App. 202 (1995). 

Although the Veteran has reported bilateral ankle pain and 
instability, he has (as detailed above) demonstrated no 
limitation of ankle motion.  Moreover, repetitive motion 
testing failed to reveal that the Veteran had any additional 
limitation of motion due to pain, weakness, incoordination, 
or lack of endurance.  Thus, the Board finds the an 
additional rating is not warranted based on any potential 
functional loss due to pain on use or during flare-ups, or 
due to weakness, fatigability, or incoordination.  

The Board specifically acknowledges its consideration of the 
lay evidence of record when adjudicating the Veteran's 
bilateral ankle disability increased rating claims, including 
his reports of pain and instability when playing sports.  
Moreover, the Board notes that the Veteran is competent to 
report his ankle symptomatology, see Layno, 6 Vet. App. at 
469-71, and the Board finds the Veteran's reports to be 
credible.  However, pursuant to the applicable rating 
criteria for ankle disabilities, the medical evidence must 
reflect certain objective findings, such as limitation of 
ankle motion, ankylosis, or malunion, in order to warrant a 
compensable rating, and no such objective findings are of 
record.  Accordingly, a basis for awarding a compensable 
rating for the Veteran's bilateral ankle disabilities has not 
been presented, and the Veteran's appeal is therefore denied.

With regard to an extraschedular rating, the Board concludes 
that there is no showing that the severity of the Veteran's 
bilateral ankle disabilities reflect so exceptional or so 
unusual a disability picture as to warrant referral for 
consideration of a higher rating on an extraschedular basis.  
The Veteran has not reported having missed any work due to 
his ankle disabilities during the instant rating period, and 
he has not reported, nor does the record reflect, any 
hospitalizations related to his ankle disabilities.  
Accordingly, the Board concludes that the Veteran's bilateral 
ankle disabilities have not required frequent periods of 
hospitalization, caused marked interference with employment, 
or otherwise rendered impractical the application of the 
regular schedular standards.  In the absence of evidence of 
these factors, the criteria for referral for consideration of 
an extraschedular rating are not met.  Thus, the Board is not 
required to remand this claim to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995). 


ORDER

A rating in excess of 10 percent for a lower back disability 
is denied.

A compensable rating for a left knee disability is denied.

A compensable rating for a right knee disability is denied.

A compensable rating for a left ankle disability is denied.

A compensable rating for a right ankle disability is denied.




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


